Title: From Alexander Hamilton to Oliver Wolcott, Junior, [1 November 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, November 1, 1796]
Dr Sir

I wrote you a line from Albany expressing an opinion from Memory, that our Treaty with G B prohibitted the sale of prizes made by French National Ships. Being just returned to Town I have looked into the article which relates to the point & I fear that opinion was wrong. In a day or two I will write you more particularly.
Adets late communication demands a very careful & well managed answer.
Yrs.

A HNovember 1. 1796
